Citation Nr: 1205748	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  11-09 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI), also claimed as head trauma.  

2.  Entitlement to service connection for a cervical spine/neck disability.  

3.  Entitlement to service connection for a bilateral knee disability. 

4.  Entitlement to service connection for a lumbar spine disability.  

5.  Entitlement to service connection for a bilateral shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from April 30, 1958 to June 4, 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma.  

The Veteran appeared at a videoconference hearing at the RO before the undersigned Veterans Law Judge in January 2012.  A transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has not been shown to have residuals of head trauma, to include TBI, related to service.  

2.  Any current neck/cervical spine disorder is not of service origin.  

3.  Any current left or right knee disorder is not of service origin.

4.  Any current lumbar spine disorder is not of service origin.

5.  Any current bilateral shoulder disorder is not of service origin.  


CONCLUSIONS OF LAW

1.  Residuals of a head injury, to include TBI, were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

2.  A cervical spine/neck disability was not incurred in or aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

3.  A bilateral knee disorder was not incurred in or aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309. 

4.  A lumbar spine disorder was not incurred in or aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

5.  A bilateral shoulder disorder was not incurred in or aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, supra; see Grover v. West, 12 Vet. App. 109, 112 (1999). 

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Chronic diseases, such as arthritis, will be presumed to have been incurred in service if it had become manifest to a degree of ten percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

It is contended that a portion of the Veteran's service treatment records may be unavailable through no fault of the Veteran.  This is very unclear based on a review of the service records.  However, the Board will assume a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing a claim, and to explain its decision when the Veteran's medical records have been lost.  Ussery v. Brown, 8 Vet. App. 64, 68 (1995).  Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46, 50-51 (1996).

The Veteran has testified that he sustained a TBI when his helmet was struck in the head by a bullet and the helmet was knocked off his head.  He noted that the bullet dented the outer helmet but did not go through the inner liner.  The Veteran testified that he had ringing in his ears following the incident.  He has also indicated that he began having brain trauma type symptoms within a year after service.  The Veteran further reported that his neck was snapped back from the bullet and that it was his belief that his neck problems also arose from this incident.  As to his low back, knee, and shoulder problems, the Veteran has indicated that it is his belief that his lower spine, bilateral knee, and bilateral shoulder conditions arose from the impact that the inservice injury had on his nervous system.  

A review of the available service treatment records reveals that there were no complaints or findings relating to any of the claimed disorders.  There are also no objective medical findings of any complaints of or treatment for any TBI/head injury residuals, cervical spine disorder, lumbar spine disorder, bilateral knee disorder, or bilateral shoulder disorder in close proximity to service.  

With regard to the claimed TBI/head trauma residuals, the Board does note that the Veteran reported having received treatment at Oral Roberts Hospital sometime in the 1970's for what he described as a brain tumor.  He reported that he could not be specific as to dates and noted that he was subsequently told that the tumor had gone away.  

Treatment records that have been associated with the claims folder reveal that the Veteran was seen in March 1988 with complaints of positional vertigo for one year.  He was also noted to have had nausea and emesis over the last several months.  The Veteran also reported having had hearing loss but denied having tinnitus or headaches.  He indicated that he had been unable to work in the past year due to vertigo.  His feet were also noted to have increased 2 sizes in the past year.  

The veteran underwent a MRI of the brain in March 1988 which revealed no abnormal signals in the white or gray matter, the brain stem, the spinal cord, or the basal ganglia.  

A March 1988 CT scan of the brain revealed that the ventricles and cisterns were of normal size, shape, and configuration.  The midline structures appeared to be within normal limits and failed to reveal evidence of mass effect.  There was also no evidence of intracranial hemorrhage, infarction, mass effect, neoplasm, or abscess.  There was diffuse enlargement of the bony calvareum with enlargement of the sinuses.  These findings were consistent with the known physical findings of acromegaly, a chronic metabolic disorder where there is too much growth hormone and the body tissues enlarge.  

In a June 1993 medical examination report prepared for Social Security disability benefits purposes, the Veteran reported that his main problem was stress.  He noted that this problem started in 1986 when he was getting too stressed out to function.  The Veteran also indicated that he was having problems with memory and concentration.  His wife stated that the Veteran appeared to lose his mind at times.  He was noted to have been seen for stress problems since 1986.  

As to a TBI or residuals of head trauma, the Board notes that when considering in-service incurrence, the available service treatment records fail to demonstrate any complaints or treatment referable to head trauma or a TBI.  There is also no evidence of findings or treatment for a TBI or head trauma in close proximity to service.  The Veteran, as evidenced by his own statements, did not seek treatment for any type of head/brain problems until at least the 1970's, with the objective evidence of record revealing no treatment for any brain/head residuals until 1988, many years after service with regard to either date.   

Therefore, the clinical evidence does not reflect continuity of symptomatology.  The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms. 

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Veteran was competent to report symptoms because this requires only personal knowledge as it came to him through his senses.  Layno, 6 Vet. App. at 470. 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  The Board emphasizes the multi-year gap between discharge from active duty service and initial reported symptoms of head trauma/TBI problems.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

Also of note is the fact that the Veteran did not raise a claim of service connection for head trauma/TBI symptoms until 2010, over 51 years following service.  If he had been experiencing continuous symptoms, it is reasonable to expect that he would have filed a claim much sooner. 

For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements.

As it relates to the statements from the Veteran asserting a nexus between any claimed head trauma residuals/TBI and active duty service, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The claims folder contains no competent evidence of a nexus between any claimed head injury residual/brain trauma and the Veteran's period of service.  The Veteran has been informed of the necessity to submit such evidence but has not done so.  

In this regard, the Board must note that it has had the opportunity to review the Veteran's statements at a hearing. While the Board does not doubt the sincerity of the Veteran's current beliefs, the evidence contains some inconsistencies that diminish the reliability of the Veteran's current recollections.  Based on the Veteran's statements, the Board finds that the Veteran is not a reliable historian of his disabilities.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.)." 

In sum, the preponderance of the evidence weighs against a finding that any claimed head trauma/TBI developed in service or is due to any event or injury in service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Cervical Spine/Neck

As to a cervical spine/neck disorder, the Board notes that when considering in-service incurrence, the available service treatment records fail to demonstrate any complaints or treatment referable to any cervical spine/neck disorder.  There is also no evidence of findings or treatment for a neck/cervical spine disorder in close proximity to service.  The Veteran, as evidenced by his own statements, did not seek treatment for any type of neck/cervical spine disorder until many years after service.  

Therefore, the clinical evidence does not reflect continuity of symptomatology.  

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  The Board must emphasize the multi-year gap between discharge from active duty service and initially reported symptoms of neck/cervical spine problems.  Also of note is the fact that the Veteran did not raise a claim of service connection for neck/cervical spine symptoms until 2010, over 51 years following service.  If he had been experiencing continuous symptoms, it is reasonable to expect that he would have filed a claim much sooner.  Beyond the above, his treatment records simply do not indicate a 50 year neck problem.    

In this regard, the Board must note a 1993 detailed medical evaluation in which the Veteran makes no reference to this problem, while citing other problems.  Evaluation of the neck was normal.  This report provides evidence against the Veteran's claim and against his current recollection of events, undermining all claims.

For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements.

As it relates to the statements from the Veteran asserting a nexus between any claimed neck/cervical spine problems, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

As to a medical nexus between active duty service and current complaints, the claims folder contains no competent evidence of a nexus between any claimed neck/cervical spine disorder and the Veteran's period of service.  As noted above, the Veteran was informed of the necessity to submit such evidence but has not done so.  

In sum, the preponderance of the evidence weighs against a finding that any claimed cervical spine/neck disorder developed in service or is due to any event or injury in service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  

Lumbar Spine, Bilateral Knee, Bilateral Shoulder

As noted above, the Veteran maintains that his lumbar spine, bilateral knee, and bilateral shoulder disorders arise as a result of the impact on his nervous system due to the claimed sustained head trauma in service.  

As to the claimed lumbar spine, bilateral knee, and bilateral shoulder disorders, the Board notes that when considering in-service incurrence, the available service treatment records fail to demonstrate any complaints or treatment referable to any of the claimed disorders.  There is also no evidence of findings or treatment for any of these disorders in close proximity to service.  The Veteran, as evidenced by his own statements, did not seek treatment for any of these disorders until many years after service.   

Therefore, the clinical evidence does not reflect continuity of symptomatology.  

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  The Board must emphasize the multi-year gap between discharge from active duty service and initially reported symptoms of lumbar spine, bilateral knee, or bilateral shoulder problems.  Also of note is the fact that the Veteran did not raise a claim of service connection for any of these disorders/symptoms until 2010, over 51 years following service.  If he had been experiencing continuous symptoms, it is reasonable to expect that he would have filed a claim much sooner, or cite this significant problem ongoing for many years during examinations he underwent in the 1980's and 1990's.  While he indicated some of these problems, he never indicate that they had existed for decades.  The evaluations suggest they had developed well after service. 

For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements.

As it relates to the statements from the Veteran asserting a nexus between any claimed lumbar spine, ilateral knee, or bilateral shoulder problems and service, to include the claim that the claimed head injury in service caused impairment to the nervous system, in turn causing the lumbar spine, bilateral knee, and bilateral shoulder disorders, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

As to a medical nexus between active duty service, to include the symptoms arising from an impact to the nervous system caused by the claimed head injury, and any current complaints, the claims folder contains no competent evidence of a nexus between any claimed lumbar spine, bilateral knee, or bilateral shoulder disorder, and the Veteran's period of service.  As noted above, the Veteran was informed of the necessity to submit such evidence but has not done so.  

As to any secondary service connection claim, the Board notes that as service connection for residuals of head trauma, to include TBI, has been denied, the claim of secondary service connection is moot.  

In sum, the preponderance of the evidence weighs against a finding that any claimed lumbar spine, bilateral knee, or bilateral shoulder disorder developed in service or is due to any event or injury in service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As it relates to all issues, the Veteran's status has been substantiated.  The Board notes that in an April 2010 letter, the Veteran was provided with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further asked him to submit relevant evidence in his possession. 

With regard to notice as to the disability rating and effective date elements of the claims, the Veteran was also informed of these elements in the April 2010 letter. 

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all available pertinent post service treatment records have been requested and that all available records have been obtained.  The Board does note that a portion of the Veteran's service treatment records may have been lost through no fault of the Veteran.  The Veteran has been notified of this and was given the opportunity to submit treatment records in his possession.  No other relevant records have been identified.  The Board also notes that the Social Security Administration (SSA) indicated that any records associated with the Veteran's claim for disability benefits were not available.  The Veteran was made of aware of this and submitted treatment records that he had in his possession from SSA in support of his claim.  He testified at his January 2012 hearing that these were all the records that were used in conjunction with his SSA claim.  

As it relates to the necessity for examinations with regard to the service connection claims, the Board notes that in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, as the only evidence that the Veteran's claimed disabilities are related to his military service is his own conculsionary generalized lay statements, which are unsupported by even speculative medical evidence.  Further, there is significant evidence against these claims, including treatment records which break the Veteran's contentions regarding a continuity of symptoms since service. 

Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

Examinations are not warranted under 38 U.S.C.A. § 5103A(d) because there is no competent evidence that the Veteran's currently claimed disorders are related to service and there is other sufficient medical evidence of record to make a decision.  Moreover, the Veteran was previously informed in the VCAA letter noted above that he needed to provide medical evidence showing the disorders had existed since service.  He has not done so.  The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, VA medical examinations are not necessary.  Therefore, no further action is necessary to assist the claimant with the claim.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and through his testimony at the January 2012 hearing.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

ORDER

Service connection for TBI, also claimed as head trauma, is denied. 

Service connection for a cervical spine/neck disability is denied. 

Service connection for a bilateral knee disability is denied. 

Service connection for a lumbar spine disability is denied.  

Service connection for a bilateral shoulder disability is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


